DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed October 28, 2021.
Claims 2 and 7-8 have been canceled.
Claims 21-22 have been added.
Claims 1 and 19 have been amended.
Claims 1, 3-6, and 9-22 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 9-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 19), and an article of manufacture (claim 20) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: causing a contributor communication device to output a communication interface of the inter-patient electronic network, the communication interface configured to receive a posting request from a contributor associated with the contributor communication device; in response to receiving the posting request from the contributor communication device, via the communication interface, causing the communication interface to output an interactive interface form configured to receive unstructured data; receiving, from the user contributor communication device, posting data that includes a potential data posting to the inter-patient electronic network, the potential data posting including the unstructured data entered into the interactive interface form, and the posting data being associated with a patient; obtaining a set of attributes associated with patient characteristics, and a corresponding sensitivity risk weight for each of the attributes; performing real time privacy analysis of the unstructured data in the posting data, by: identifying terms in the unstructured data that are associated with the set of attributes; for each term of the terms identified in the unstructured data: determining a respective term frequency value based on a count of the term weighted by the sensitivity risk weight corresponding to the attribute associated with the term; determining a respective inverse document frequency value based on (i) a total number of data postings on the inter-patient electronic network and (ii) an inverse of a number of data postings on the inter-patient electronic network that include the term; and determining a respective risk score based on the respective term frequency value and the respective inverse document frequency value; and Application No.: 16/041,290Attorney Docket No.: 00124-0003-00000determining a posting risk level for the unstructured data based on a highest of the respective risk scores of the terms identified in the unstructured data; generating a data posting by editing the unstructured data based on the privacy analysis; and posting the generated data posting on the inter-patient electronic network.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).. 
The claim is directed to a system configured to perform the process of identifying personal data that presents a privacy risk, which is performed by the system performing real time privacy analysis of a data posting by identifying terms and posting parameters to determine a posting risk level for the data posting. Such a process is evaluating a set of data and using a set of rules to make a judgment on whether the data presents a privacy risk.. As part of the privacy analysis, the system uses a set of risk weightings associated with a set of privacy attributes. The use of these risk weightings as part of determining a risk value for each set of data is an example of a mathematical concept, which is also an abstract idea.
The steps reciting the analysis that is performed to identify the risk level for the unstructured data based on the terms in the unstructured data are limitations that recite an abstract idea that would fall into the enumerated grouping “mathematical concepts”, which is mathematical relationships, mathematical formulas or equations, or mathematical calculations (MPEP 2106.04(a)).
The steps performed involved calculating the relative frequency of a term, performing a calculation using a weighting for that frequency, calculating an inverse document frequency, calculating a risk score based on a calculation using the weighted frequency and inverse document frequency for that term, and determining a posting risk level based on a highest of the respective risk scores of the terms identified in the unstructured data is determining the risk level based on a mathematical relationship of the individual risk data items.
These are all steps that amount to mathematical concepts, and mathematical concepts are not limitations that can be considered to integrate the abstract idea into a practical application (MPEP 2106.04.II.A.2).

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving a posting request, receiving posting data that includes a potential data posting, obtaining a set of attributes associated with patient characteristics, and a corresponding sensitivity risk weight for each of the attributes, are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying receiving the posting request and the data posting from the contributor device or a contributor associated with the contributor communication device, specifying that the potential data posting include unstructured data entered into the interactive interface form associated with a patient and the set of attributes associated with patient characteristics, and the steps that recite the types and sources of data that are to be used in the risk score calculation are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of posting data according to the privacy analysis either as an unaltered version of the original posting, or an edited version of the original posting is an insignificant application of the abstract idea, akin to the example of “cutting hair after first determining the hair style,” provided in MPEP 2106.05(g) (In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)). In this application the analysis performed by the system, which has been identified as an abstract idea, has identified the information that presented a privacy risk similar to the system from Brown identifying the haircut. Presenting the data according to the privacy analysis is just an application of the abstract idea, like cutting hair according to the identified style.
The steps reciting outputting an interactive interface form configured to receive unstructured data in response to receiving the posting request and generating a data posting and posting the generated data posting on the inter-patient electronic network are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as stating the network comprises digital data processers, user interfaces, databases, contributor communication devices, and inter-personal networks, which would be a system of networked computers comprising those components.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The limitation reciting “wherein the method comprises steps performed by at least one digital data processor” serves as mere instructions to apply the abstract idea using a computer. Further, the limitations that recite the “causing the contributor communication device to output a communication interface of the inter-patient electronic network, the communication interface configured to receive a posting request from a contributor associated with the contributor communication device; in response to receiving the posting request from the contributor communication device, via the communication interface, causing the communication interface to output an interactive interface form configured to receive unstructured data; [and] receiving, from the user contributor communication device, posting data…” recite mere instructions to apply the abstract idea using a computer because it is merely describing how the computer system would gather the data from the contributor by only using generic terms such as outputting an interface and receiving input from the contributor. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as insignificant extra-solution activity, such as: receiving a posting request, outputting an interactive interface in response to receiving the posting request, receiving the posting data performing patient data attribute classification during clinical trial setup by identifying attributes which are sensitive, providing a sensitivity risk weighting associated with each of a plurality of attributes, receiving a data posting comprising a potential data posting, determining the respective risk score and posting data according to the privacy analysis either as an unaltered version of the original posting, or an edited version of the original posting; are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the network, the processors, the database, and the non-transitory computer readable medium) are all generically recited components or computing systems comprising generically recited components (see specification, pg. 6-7). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a networked system of computers comprising generically recited components with the ability to receive data from other computers regarding rules and posting data, analyze that data by performing repetitive calculations, and post data to the system according to the results of the analysis. This is a system of separate devices in communication over a network, and performing the abstract idea through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-18 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-18 recite the same abstract idea of mental processes of claim 1.
Claims 2-18 all recite additional limitations that amount to: insignificant extra-solution activity; provide mere instructions to implement using a computer; generically link the implementation to a particular technological environment.
Claims 3-6, 9-12 and 14-15 all recite additional limitations that serve to select by type or source the data to be manipulated, which is an insignificant extra-solution activity.
Claim 13 recites additional limitations regarding using natural language processing, which is instructions to implement the abstract idea using a computer and generally linking the idea to a particular technological environment.
Claim 16 recites additional limitations describing the type of network used in the system. This serves as generally linking the implementation of the abstract idea to a particular technological environment, specifically, a micro services architecture utilizing self-healing and annealing infrastructures.
Claims 17-18 recite additional limitations that further describe the insignificant implementation by describing how the system will apply the results of the analysis. 
Claims 21-22 further describe the mathematical concepts recited in the independent claims because they provide further description of the specific calculations, formulas, and equations that are to be used in determining the respective risk scores.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 10, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFever (US PG Pub. 2017/0243028) in view of Klein (US PG Pub. 2017/0154166) and Munemann (US PG Pub. 2016/0212201).

Claim 1
	Regarding claim 1, LaFever teaches 
A method of hosting a network, wherein the method is performed by at least one digital data processor of a network that further includes user interfaces and databases, the method comprising:
Par. [0041], “These system modules, and if desired other modules disclosed herein, may be implemented in program code executed by a processor in the privacy server computer, or in another computer in communication with the privacy server computer. The program code may be stored on a computer readable medium, accessible by the processor. The computer readable medium may be volatile or non-volatile, and may be removable or non-removable.”
Fig. 27-28, Par. [0718]-[0724]
Receiving, posting data, including a potential data posting, the potential data posting including unstructured data, and the posting data being associated with a patient
Par. [0461], “With respect to FIG. 1H, the different nodes depicted in 1H-A represent data elements related to two different Data Subjects that are capable of being tracked, profiled and/or analyzed by third parties because they can be associated with, and/or re-identified for, each of the Data Subjects.”
Par. [0557], “FIG. 1Y-1 illustrates a cloud-based platform and application for offering BigPrivacy services to de-identify data (160). A user, automated process, Internet-connected device, or other entity (the "user") may send "raw" data (i.e. data as it exists before de-identification), along with metadata that may specify properties of the data, to the BigPrivacy cloud platform processor (Step 1). The data may be specified as individual data elements, records, entire data sets, or any combination thereof. The system may determine how to process that data by analyzing the provided metadata and looking-up a de-identification policy via a separate interface (Step 2).”
Par. [0715] discusses an example in healthcare that includes a system receiving patient information. (“In step 1.0, information may be received as input to the system including PII/PHI relevant to the registration process.”)
Par. [0019], “The words “data,” “attributes,” “elements” or similar terms used in this application will include, any or all of the following, as applicable, (i) structured data (i.e., data in predetermined structured schemas), (ii) unstructured data, (iii) metadata (i.e., data about data), (iv) other data, and/or (v) any of the foregoing types of data initially recorded in analog format and later converted into digital format.”
Obtaining a set of attributes associated with patient characteristics, and a corresponding sensitivity risk weight for each of the attributes
Par. [0464], “In Step (1) of FIG. 11, data attributes may be evaluated to assess DLDs, i.e., data elements are analyzed to determine the potential likelihood of directly or indirectly revealing personal, sensitive, identifying or other information with regard to which anonymity protection is desired.”
Par. [0464], “In Step (3), a calculation may be performed, e.g., by means of a mathematical function/algorithm (e.g., the mathematical function/algorithm whose output is reflected in FIG. 1J) to calculate an AMS that correlates to the likelihood that the identity of the Data Subject to which said data attributes pertain may be discernible by third parties after Disassociation/Replacement with DDIDs.”
Par. [0465], “Different categories of information hold different statistical likelihoods of being re-identifiable. Every data element has associated with it with an inherent level of uniqueness as well as a level of uniqueness when combined with other pieces of data as determined by placement, order and/or frequency of occurrence. For instance, looking at single data points, a social security number is highly unique and therefore more easily re-identifiable than a single data point such as sex, since each person has an approximate 1:1 probability of being male or female. Since gender is less unique as an identifier than a social security number, gender is significantly less likely on an independent basis to re-identify someone than a social security number.”
Par. [0466] provides examples of data types that are assigned risk weightings
Performing real time privacy analysis of the unstructured data in the posting data, by: identifying terms in the unstructured data that are associated with the set of attributes
Par. [0019], “The words “data,” “attributes,” “elements” or similar terms used in this application will include, any or all of the following, as applicable, (i) structured data (i.e., data in predetermined structured schemas), (ii) unstructured data, (iii) metadata (i.e., data about data), (iv) other data, and/or (v) any of the foregoing types of data initially recorded in analog format and later converted into digital format.”
Par. [0466], “The Anonymity Measurement Score (AMS) measurement schema ties statistical probabilities of re-identification to create multiple ratings depending on the level and degree of disassociation and/or replacement applied to data elements. As a single data point example, a social security number, which has not been disassociated or replaced at all, may merit an AMS rating of 100 meaning the uniqueness classifies it as a very high risk of re -identification. Whereas sex as a single data point identifier without disassociation or replacement may merit an AMS score of 10 since it is classified at a low risk of re-identification even without de-identification measures in place.”
Par. [0575], “Having determined the policy to apply to the user-provided data, the system may de-identify that data, per the policy. Should the user configure the system to store the de-identified data in a data store, message bus, map reduce system, or other endpoint, the system may then send the de-identified data to that destination (Step 4). Nonexclusively from the previous option regarding de-identified data storage, should the user configure the system to retain a mapping between "raw" data elements and their de-identified values ("R-DDIDs") and NADEVs, which themselves may function as A-DDIDs or be identified by de-identifying the associated A-DDIDs, then the system may establish a persistent mapping in a data store for future use (Step 5). ”
Par. [0535]-[0539] discuss the ability to analyze unstructured data, which includes a discussion of analyzing data that is included in a notes field of the patients’ records.
Par. [0538], “Consider, for example, but without limitation, an Electronic Medical Record (EMR). EMRs contain not only specific data, such as red blood cell count, blood pressure, ICD-disease codes and the like, but also “notes” fields, which are primarily, if not exclusively, composed of text.”
Par. [0539], “Since the R-DDIDs would refer only to the Data Subjects, the researchers would only need the medical information obtainable by re-identifying the A-DDIDs, where such A-DDIDs de-identify not only structured data, but also unstructured data (or structured representations of data inferred or deduced from unstructured data), so that data subject privacy is increased or maximized—while data value to researchers is similarly increased or maximized.”
For each term of the terms identified in the unstructured data: 
Par. [0539], “Since the R-DDIDs would refer only to the Data Subjects, the researchers would only need the medical information obtainable by re-identifying the A-DDIDs, where such A-DDIDs de-identify not only structured data, but also unstructured data (or structured representations of data inferred or deduced from unstructured data), so that data subject privacy is increased or maximized—while data value to researchers is similarly increased or maximized.”
Determining a respective term frequency value based on a count of the term weighted by the sensitivity risk weight corresponding to the attribute associated with the term
Par. [0473], “As mentioned above, FIG. 1J illustrates exemplary calculated Anonymity Measurement Scores, in accordance with one embodiment of the invention. These AMSs are for illustration purposes only and demonstrate the fact that certain types of potentially personally-identifying information are more likely to reveal a Data Subject's true identity than other types of information, and that additional levels of Disassociation/Replacement, e.g., ad hoc (i.e., Level 2) and/or variable changeability (i.e., Level 3), may increase the amount of anonymity afforded to the Data Subject by the anonymization systems and scheme.”
This shows that different types of data can be considered to have a higher sensitivity weight based on whether or not the types of information are more likely to potentially identify the data subject’s identity.
Par. [0538], “Anonosization of such a notes field results, as the default (i.e., as an automatic opt-in, which can be modified to opt-out), in the de-identifying transformation of that field into an R-DDID. However, contained with that notes field may also be important medical characteristics about a data subject, of which the disclosure of just a few or potentially just one such characteristic could result in the data subject's being re-identified. For example, while “strep throat” is such a common condition that it is unlikely to result in re-identification, “pancreatic islet cell cancer” or the disclosure of a disease for which there are very few cases per year worldwide (or even the use of an orphan drug) is a rare enough condition such that, by itself or perhaps in combination with another datum, the data subject could be easily re-identified.”
This shows that the system is capable of making a determination of whether or not unstructured data is a security risk based on the frequency of the data.
The use of the AMS that weights data types and the ability to use relative term frequency to determine some data might be personally identifiable based on how common information, such as a diagnosis, is among the patient population shows that the system has the ability to weight the term frequency by a weight corresponding to the attribute. That is, the system considers both the type of the data and the terms included in the data.
Determining a posting risk level for the unstructured data based on a highest of the respective risk scores of the terms identified in the unstructured data
Par. [0497], “Possible implementations of methods and systems for granular, contextual, programmatic enforcement of privacy polices disclosed herein include, in one preferred embodiment, real-time de-identification and anonymity solutions and/or services that help to address concerns over unintended access to, and use of, data in violation of privacy policies, thereby overcoming the limitations of other approaches to protecting data.”
Par. [0715] further discusses determining what information is sensitive personally identifiable information or personal health information (PII/PHI). As described in par. [0461]-[0470], the level of sensitivity of the information can be determined based on privacy policies that weight the risk of identifying the subject. 
Par. [0538], “Anonosization of such a notes field results, as the default (i.e., as an automatic opt-in, which can be modified to opt-out), in the de-identifying transformation of that field into an R-DDID. However, contained with that notes field may also be important medical characteristics about a data subject, of which the disclosure of just a few or potentially just one such characteristic could result in the data subject's being re-identified. For example, while “strep throat” is such a common condition that it is unlikely to result in re-identification, “pancreatic islet cell cancer” or the disclosure of a disease for which there are very few cases per year worldwide (or even the use of an orphan drug) is a rare enough condition such that, by itself or perhaps in combination with another datum, the data subject could be easily re-identified.”
By recognizing that the disclosure of just one characteristic could result in the data subject being re-identified shows that the system has the ability to determine the risk exceeds a threshold based on the determined risk of one term identified in the unstructured data.
Par. [0473], “As mentioned above, FIG. 1J illustrates exemplary calculated Anonymity Measurement Scores, in accordance with one embodiment of the invention. These AMSs are for illustration purposes only and demonstrate the fact that certain types of potentially personally-identifying information are more likely to reveal a Data Subject's true identity than other types of information, and that additional levels of Disassociation/Replacement, e.g., ad hoc (i.e., Level 2) and/or variable changeability (i.e., Level 3), may increase the amount of anonymity afforded to the Data Subject by the anonymization systems and scheme.”
Generating a data posting by editing the potential data posting based on the privacy analysis and posting the generated data posting 
Par. [0575], “Having determined the policy to apply to the user-provided data, the system may de-identify that data, per the policy. Should the user configure the system to store the de-identified data in a data store, message bus, map reduce system, or other endpoint, the system may then send the de-identified data to that destination (Step 4). Nonexclusively from the previous option regarding de-identified data storage, should the user configure the system to retain a mapping between "raw" data elements and their de-identified values ("R-DDIDs") and NADEVs, which themselves may function as A-DDIDs or be identified by de-identifying the associated A-DDIDs, then the system may establish a persistent mapping in a data store for future use (Step 5). ”
Par. [0715], “In order to protect the privacy/anonymity of sensitive PII/PHI information, output from the registration process may replace PII/PHI user information [A] with TDRs (comprised of dynamically changing and re-assignable DDIDs and the PII/PHI information) without revealing the PII/PHI information so sensitive PII/PHI data is not exposed.”
See also Fig. 24-25
Replacing the raw data values with de-identified values in the submitted data is generating an edited data posting.
However, LaFever does not teach
Hosting an inter-patient electronic network
The use of a clinical trial network and clinical trial records
The posting data including a potential data posting to the inter-patient electronic network
Causing a contributor communication device to output a communication interface of the inter-patient electronic network
The communication interface configured to receive a posting request from a contributor associated with the contributor communication device
In response to receiving the posting request from the contributor communication device, via the communication interface, causing the communication interface to output an interactive interface form configured to receive unstructured data
Receiving, from the user contributor communication device, posting data, including a potential data posting, the potential data posting including the unstructured data entered into the interactive interface form, and the posting data being associated with a patient
Posting the generated data posting on the inter-patient electronic network
Determining a respective inverse document frequency value based on (i) a total number of data postings on the inter-patient electronic network and (ii) an inverse of a number of data postings on the inter-patient electronic network that include the term
Determining a respective risk score based on the respective term frequency value and the respective inverse document frequency value
Klein teaches
Hosting an inter-patient electronic network
Par. [0021], “Patients are empowered by the system to better control their participation in the clinical trial. For example, patients are enabled to communicate with all involved trial parties without losing their de-identification and the platform host acts as trusted intermediate to acquire their personal clinical data in a human-readable format from the sponsor after providing their personal opt-in.”
Par. [0034], “The personal performance metric is in an indicator for how well a user performs compared to a set of similar users. For that, a set of measurable factors needs to be acquired by the user on regular basis, e.g. using self-reported outcomes or surveys. Amongst others, the parameters can be used to compare the personal performance with a cohort of similar users ”
The ability to post data and compare the posted data against similar users shows that the system is an “inter-patient network” because the patient data can be shared between, among others, different patients.
See also par. [0036], which describes using these tools for metrics and comparisons within clinical trials.
The posting data including a potential data posting to the inter-patient electronic network and posting the generated data posting on the inter-patient electronic network
Par. [0022], “The system acts as an incubator for a real patient empowerment building on patient's reviewed trial data and as a provider of an ecosystem of related services and products even beyond the course of the clinical trial.”
Par. [0034], “The personal performance metric is in an indicator for how well a user performs compared to a set of similar users. For that, a set of measurable factors needs to be acquired by the user on regular basis, e.g. using self-reported outcomes or surveys.”
The use of self-reported outcomes for patients means that the patients submit the data to the network, which means that the network receives data that is to be posted to the network.
The self-reported outcome data is available on the network for other users to review or for the use of comparison between users, which means the data is actually posted to the network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever the ability to host an inter-patient electronic network, receive posting data including potential data postings to the interpatient network, and posting the generated posting data on the inter-patient electronic network, as taught by Klein, because a network that is built to receive patient data and make that data available for other patients like the one taught by Klein “provides a secure and controlled online setting enabling (a) a new level of transparency and trust between clinical trial patients and the pharmaceutical industry, (b) patient empowerment with biomedical innovation enabling more accurate and well-controlled delivery of medication, and (c) improved patient health over the long term due to the increased use of clinical trial data. By building a community of highly motivated and engaged users, the foundation for numerous future and innovative services are formed.” (Klein, par. [0022]).
Klein further teaches
The use of a clinical trial network and clinical trial records
Par. [0014], “The invention provides a secure online software platform for users involved in clinical trials. The users interacting with the platform are patients, investigators, physicians, sponsors and/or their representatives, e.g. Clinical Research Associates (CRAs). The platform offers the next level of data aggregation and data exchange services between pharmaceutical sponsor conducting clinical trials and patients participating in them. A pivotal service is the return of personal data to participants of clinical trials. This is the quid pro quo to turn subjects of research into partners of the pharmaceutical industry. This interplay of data return with other digital patient-oriented clinical development services with their data and their care givers will drive the future of patients as partners in research and development improving the patient experience.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever the ability to perform the method for patient de-identification using a clinical trial network and using clinical trial records, as taught by Klein, because it allows for a system can improve the efficiency of a clinical trial by enabling communication between the clinical trial investigators and participants while still protecting the anonymity of the participants to preserve the integrity of the trial (See Klein, par. [0001]-[0007], [0018]).
Causing a contributor communication device to output a communication interface of the inter-patient electronic network
Par. [0134], “In the following, we outline selected core apps or core modules of the platform. These modules are provided as an integral component of the system to have a common set of functionality available. These modules can be incorporated by any empowerment app to reuse core apps, such as searching and notes.”
Par. [0145], “The Notes app enables users to note down individual notes and store them within their personal profile. Taken notes are considered as normal data objects, which can be shared with other parties similarly to the user's PHR. The notes functionality on the platform can be integrated within other applications, e.g. to annotate lab results or to document self-reported outcomes in free-text.”
The communication interface configured to receive a posting request from a contributor associated with the contributor communication device
Receiving a request to access the Notes App in order to provide notes is considered to be receiving a posting request because it is requesting access to the interactive interface that allows the user to input free-text via the notes app.
In response to receiving the posting request from the contributor communication device, via the communication interface, causing the communication interface to output an interactive interface form configured to receive unstructured data and receiving, from the user contributor communication device, posting data, including a potential data posting, the potential data posting including the unstructured data entered into the interactive interface form, and the posting data being associated with a patient
Par. [0146], “The Notes app enables users to note down individual notes and store them within their personal profile. Taken notes are considered as normal data objects, which can be shared with other parties similarly to the user's PHR. The notes functionality on the platform can be integrated within other applications, e.g. to annotate lab results or to document self-reported outcomes in free-text.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever and Klein the ability to cause a device to output an interface, receive a posting request, provide an interactive interface configured to receive unstructured data and receiving unstructured data associated with the patient, as taught by Klein, because such an interface “enables users to note down individual notes and store them within their personal profile” and those notes can be shared with other parties or integrated into other applications (Klein, par. [0146]).
Munemann teaches
Determining a respective term frequency value based on a count of the term weighted by the sensitivity risk weight corresponding to the attribute associated with the term, determining a respective inverse document frequency value based on (i) a total number of data postings on the inter-patient electronic network and (ii) an inverse of a number of data postings on the inter-patient electronic network that include the term, and determining a respective risk score based on the respective term frequency value and the respective inverse document frequency value
Although this is not directly teaching the use of a risk score, the LaFever reference already teaches the ability to analyze unstructured data to determine a security risk score for the data analyzed.
Par. [0157], “Any number of suitable information extraction techniques and/or evaluation techniques, such as latent semantic analysis (“LSA”), heuristic information extraction algorithms (e.g., a term frequency-inverse document frequency (“TF-IDF”) analysis, etc.) and/or data-driven information extraction algorithms, may then be utilized to evaluate the description information 338 or the related tag data”
This shows the ability to determine a term frequency and an inverse document frequency and to determine a score based on the term frequency and inverse document frequency.
Par. [0157], “n certain embodiments, one or more terms and/or phrases included in the description data 132 for a website or in relation to a user group may be weighted for purposes of determining keywords for the item. Additionally, one or more identifiers may be located and utilized to identify certain words and/or phrases to be weighted. For example, when evaluating a movie, terms and/or phrases that specify a genre for the movie may be weighted. Similarly, when evaluating an apparel item, terms and/or phrases that specify, define, or describe a style for the item may be weighted. Additionally, in certain embodiments, certain terms that commonly appear in the description data 132, such as “a,” “the,” and/or other relatively common terms, may be filtered from the keyword identification analysis.”
This shows the ability to weight the terms based on attributes of the terms
See also par. [0159], which provides an example of how TF-IDF analysis is performed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever and Klein the ability to determine a term frequency, an inverse document frequency, and to determine a score for the document based on a weighted measurement based on the term frequency and inverse document frequency, as taught by Munemann, because term frequency-inverse document frequency (TF-IDF) is one of “[a]ny number of suitable information extraction techniques” and weighting based on attributes of the data helps in improving the data extraction techniques (see Munemann, par. [0157]).

Claim 6
	Regarding claim 6, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. LaFever further teaches
Storing the posting data and associated data including inputs from contributors associated with the potential data posting, and metadata, and outputs for the real time privacy analysis of the posting data
Par. [0047], “In one example, a maintenance module may be utilized to store information regarding the association at any particular point in time of a particular DDID with a particular attribute combination in a TDR in a secure database associated with the privacy server and accessible by the system but not accessible by parties other than the controlling entity or by parties authorized by the controlling entity (this time period of association may be represented by a time key (TK) or otherwise). In one example, the maintenance module of the privacy server and associated database(s) may store and keep all associations of DDIDs with attribute combinations. Thus, the system provides for secure data exchange and non-repudiation of data attributes, attribute combinations and TDRs in order to foster safer data-related collection, use, research and/or analysis while meeting stringent privacy, anonymity and security criteria.”

Claim 10
	Regarding claim 10, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. LaFever further teaches
Performing the real time privacy analysis includes extracting a parameter associated with metadata about the posting, a set of keywords, a tag, a flag, structured data, or a combination thereof
Par. [0079], “According to another aspect of another embodiment of the present invention, disclosed herein are methods, computer readable media, and systems for using artificial intelligence algorithms to analyze the schemata, metadata, structure, etc., of a data set to determine algorithmic actions that may be used to obscure, generalize, or otherwise transform the data set to comply with pre-determined privacy policies.”
See also par. [0557]
Par. [0538], “Anonosization of such a notes field results, as the default (i.e., as an automatic opt-in, which can be modified to opt-out), in the de-identifying transformation of that field into an R-DDID. However, contained with that notes field may also be important medical characteristics about a data subject, of which the disclosure of just a few or potentially just one such characteristic could result in the data subject's being re-identified. For example, while "strep throat" is such a common condition that it is unlikely to result in re-identification, "pancreatic islet cell cancer" or the disclosure of a disease for which there are very few cases per year worldwide (or even the use of an orphan drug) is a rare enough condition such that, by itself or perhaps in combination with another datum, the data subject could be easily re-identified.”
This shows that the system is able to analyze the data, identify a set of keywords, extract a diagnosis or prescribed medication, and make a risk determination based on how rare or common the diagnosis or medication is.

Claim 15
	Regarding claim 15, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. LaFever further teaches
 The clinical trial network further including a least one curator communication device which performs tasks relating to the quality of the data in the network, and also relating to privacy associated with any publicly-generated and available data
As discussed in the rejection of claim 1, the system of Klein teaches the use of a clinical trial network.
Par. [0345]-[0346] describes a digital rights management system that has the ability to perform tasks related to the quality of the data in the network (the type of data that is being shared) and relating to privacy associated with any publicly-generated and available data.

Claim 17
	Regarding claim 17, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. LaFever further teaches
Posting data according to the privacy analysis includes automatically obfuscating values and terms to avoid excessive feedback to patient devices
The limitation stating that the obfuscation of values and terms are done “to avoid excessive feedback to patient devices” recites an intended result. Intended results are not given patentable weight (MPEP 2111.04). 
However, the context of “excessive feedback” on pg. 13 seems to suggest that the excessive feedback refers to providing too much information to patient devices for privacy concerns. For the purposes of examination, “to avoid excessive feedback” will be interpreted as being akin to “avoiding disclosing unnecessary identifiable information”.
Abstract, “Systems, computer-readable media, and methods for improving both data privacy/anonymity and data value, wherein real-world, synthetic, or other data related to a data subject can be used while minimizing re-identification risk by unauthorized parties and enabling data, including quasi-identifiers, related to the data subject to be disclosed to any authorized party by granting access only to the data relevant to that authorized party's purpose, time period, purpose, place and/or other criterion via the required obfuscation of specific data values, e.g., pursuant to the GDPR or HIPAA, by incorporating a given range of those values into a cohort, wherein only the defined cohort values are disclosed to the given authorized party.”

Claim 18
	Regarding claim 18, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 17. LaFever further teaches 
Obfuscating values and terms including replacing a term with a random set of characters or with a pre-configured string 
Par. [0470], “As de-identification measures are applied to a data point through disassociation and/or replacement via use of DDIDs, the risk of re-identification is lowered. AMS score determinations are derived from the function of the likelihood of an identifier or identifiers taken together to be re-identifiable. This, combined with the processes used to obfuscate data elements can then be separated into categorical or other types of classification schemas to determine various functions such as permitted uses and what level of permission entities need to have before using data. This process may also be applied to single or aggregated AMS scores.”

Claim 19
	Claim 19 is a system claim that recites a clinical trial network comprising digital data processers, user interfaces, and databases configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. LaFever teaches the following limitations not taught by the rejection of claim 1.
A network comprising digital data processors, user interfaces, and databases
Par. [0070]-[0071] describes the components that comprise the network.
See also Fig. 27, par. [0388], [0718]

Claim 20
	Claim 20 is a computer program product claim that recites a non-transitory computer readable medium comprising software code for performing the steps of the method of claim 1. LaFever teaches the following limitations not taught by the rejection of claim 1
A non-transitory computer readable medium comprising software code for performing steps of a method when executed by a processor
Par. [0041], “These system modules, and if desired other modules disclosed herein, may be implemented in program code executed by a processor in the privacy server computer, or in another computer in communication with the privacy server computer. The program code may be stored on a computer readable medium, accessible by the processor. The computer readable medium may be volatile or non-volatile, and may be removable or non-removable. The computer readable medium may be, but is not limited to, RAM, ROM, solid state memory technology, Erasable Programmable ROM ("EPROM"), Electrically Erasable Programmable ROM ("EEPROM"), CD-ROM, DVD, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic or optical storage devices.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 21
	Regarding claim 21, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. However, LaFever does not teach
The respective risk score being determined by multiplying together the respective term frequency value and the respective inverse document frequency value
Munemann teaches
The respective risk score being determined by multiplying together the respective term frequency value and the respective inverse document frequency value
Par. [0157], “Any number of suitable information extraction techniques and/or evaluation techniques, such as latent semantic analysis (“LSA”), heuristic information extraction algorithms (e.g., a term frequency-inverse document frequency (“TF-IDF”) analysis, etc.) and/or data-driven information extraction algorithms, may then be utilized to evaluate the description information 338 or the related tag data”
Par. [0159], “An example TF-IDF analysis may determine a number of times that various terms appear in description data 338 for a website identified by a particular user-group. A term frequency may be determined from the number of times that a term appears compared to a total number of terms in a document For example, if a particular term appear three times in a 100 word document, then the term frequency may be calculated as (3/100) or 0.03. Additionally, the TF-IDF analysis may determine a number of documents (e.g., description documents for various items) in which various terms appear. An inverse document frequency may be calculated from the number of documents in which a term appears. For example, if a term appears in 10 out of 250 documents, then the inverse document frequency may be determined as the log (250/10) or approximately 1.4. A TF-IDF score for a term may then be determined based upon the term frequency and the inverse document frequency. Utilizing the example above, a TF-IDF score for a term may be calculated as the product of the term frequency and the inverse document frequency. In other words, a TF-IDF score of 0.042 may be determined for a term. In certain embodiments, TF-IDF scores may be evaluated in order to determine or identify common keywords or terms that are representative of a group of items.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever, Klein, and Munemann the ability to calculate the score by multiplying the term frequency by the inverse document frequency, as taught by Munemann, because TF-IDF analysis is one way of recognizing how common a term is (see Klein, par. [0157]-[0159]).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LaFever, Klein, and Munemann, in further view of Oakley (US PG Pub. 2010/0017225).

Claim 3
	Regarding claim 3, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. However, LaFever does not teach
The set of attributes associated with patient characteristics is based on  patient data attribute classification performed as part of a clinical trial design phase
Oakley teaches
The set of attributes associated with patient characteristics is based on  patient data attribute classification performed as part of a clinical trial design phase
Par. [0084], “In some cases, the selection could be performed using a clinical study. The clinical study could be designed to obtain mental function data from a set number of control, non -clinically impaired subjects by using physical, biological, and/or neuropsychological testing. To ensure reliable data for Control Database 260, the study design could include at least one interim assessment of the patient test data. In addition, the study population could be increased until consistent split-half replication is achieved.”
It would have been obvious to one having ordinary skill in the art to add to the system of LaFever, Klein, and Munemann the ability to perform data attribute classification as part of the clinical trial design phase because it allows the users setting up the clinical trial to define what information they are seeking to obtain (see Oakley, par. [0084]).

Claim 4
	Regarding claim 4, the combination of LaFever, Klein, and Oakley teaches all the limitations of claim 3. LaFever further teaches
The sensitivity risk weights for the set of attributes are based on a taxonomy of risk weighting values
Par. [0464], “The Anonymity Measurement Score (AMS) measurement schema ties statistical probabilities of re-identification to create multiple ratings depending on the level and degree of disassociation and/or replacement applied to data elements. As a single data point example, a social security number, which has not been disassociated or replaced at all, may merit an AMS rating of 100 meaning the uniqueness classifies it as a very high risk of re-identification. Whereas sex as a single data point identifier without disassociation or replacement may merit an AMS score of 10 since it is classified at a low risk of re-identification even without de-identification measures in place.”
Assigning weighting values (the AMS score) according to a “schema” is akin to using a taxonomy because the schema would be a list of data with corresponding risk values and taxonomy is only an organized list of concepts.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LaFever, Klein, and Munemann, in further view of Robertson (US PG Pub. 2013/0254396).

Claim 5
	Regarding claim 5, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. LaFever further teaches
Applying a handle which does not contain any sensitive attributes
Par. [0464], “In Step (3), a calculation may be performed, e.g., by means of a mathematical function/algorithm (e.g., the mathematical function/algorithm whose output is reflected in FIG. 1J) to calculate an AMS that correlates to the likelihood that the identity of the Data Subject to which said data attributes pertain may be discernible by third parties after Disassociation/Replacement with DDIDs.”
This shows that the system makes the determinations of whether the attributes present a risk of re-identification after the data has been assigned a DDID (i.e., a secure identifier, see par. [0023]).
However, LaFever does not teach
Performing patient data attribute classification including applying a handle which does not contain any sensitive attributes which have been communicated to patients as meeting data security eligibility criteria
Robertson teaches
Performing patient data attribute classification including applying a handle to the patient that does not contain any sensitive attributes which have been communicated to the patient that the handle meets data security eligibility criteria
Par. [0018], “104--Upon system 10 registration, a potential user submits a user identity ("userID") and password to the Secure Show.RTM. website 40”
Par. [0019], “106--The Secure Show.RTM. system 10 approves or rejects the userID and password, based on standard predetermined userID and password data validation such as length, special characters, security, and propriety. If the user's selected userID and/or password is not approved, the Secure Show.RTM. system 10 directs the user to enter an alternate userID and/or password until both userID and password are accepted. In other embodiments, the Secure Show.RTM. system 10 selects the user-ID.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever, Klein, and Munemann the ability to apply a handle to the patient which does not contain any patient attributes which have been communicated to patients as meeting data security eligibility criteria, as taught by Robertson, because it is a way to ensure that the user selected identifiers properly comply with the requirements of the system (see Robertson, par. [0019]).

Claim 9
	Regarding claim 9, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. The combination of LaFever, Klein, and Robertson in claim 5 teaches
Performing patient data attribute classification including applying a handle which does not contain any sensitive attributes which have been communicated to patients as meeting data security eligibility criteria
See the rejection of claim 5.
This shows that the system of LaFever, Klein, and Robertson has the ability to allow a user to assign a handle that has no risk of identification.
LaFever further teaches
Performing real time privacy analysis includes identifying terms of the posting associated with the handle attributes and omitting the identified terms associated with the handle from the posting risk level determinations
Par. [0466]-[0469] describes the system of LaFever being able to identify different data attribute types and uses the risk associated with these data attributes to determine a risk score.
The types of data attributes that can be identified include name, age, sex, social security number, and even different diagnoses identified in unstructured text notes (see [0538]).
The combination of LaFever, Klein, and Robertson teaches a system where the handle is sufficiently secure to prevent identification, which means that there is insufficient risk of re-identification based on the handle (See rejection of claim 5 for motivation and rationale to combine). 
Therefore, it would have been obvious to combine the system of LaFever, Klein, and Munemann with the teachings of Robertson used to teach the limitations in claim 5 to teach a system that can identify handle attributes and omit them from the risk calculation because the handle attribute has been determined to not pose a risk of re-identification, so it would have an associated risk score of 0. Therefore, the handle attribute would be omitted from the risk calculation because the risk of re-identification due to the handle attribute has no effect on the risk score determined from the data analyzed (see LaFever, par. [0466]-[0469]).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LaFever, Klein, and Munemann, in further view of Rut (US PG Pub. 2014/0200914).

Claim 11
	Regarding claim 11, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. However, LaFever does not teach
The clinical trial network further including at least one data processor configured to analyse a plurality of postings or published postings to identify, based on the analysis of the plurality of postings a pattern across multiple postings that is indicative of an adverse event
Rut teaches
The clinical trial network further including at least one data processor configured to analyse a plurality of postings or published postings to identify, based on the analysis of the plurality of postings, a pattern across multiple postings that is indicative of an adverse event
Par. [0125], “Reports can be exported as an XML file in standard format (ICH E2B) direct into a client database from which they can be reported direct to Regulatory authorities, compiled into an aggregate report or evaluated to assess the benefit risk profile of the product. In addition the reports may be provided in an appropriate readable form into separate clinical data management systems.”
Par. [0128], “Information gathered may also include information about persisting or newly arising adverse events; alerts based on changes in biometric data (for a example a significant fall in blood pressure) or a deleterious change in patient reported outcomes.”
Identifying “information about persisting or newly arising adverse events” is information that identifies, based on the plurality of information received by the system that is indicative of a pattern of adverse events across multiple postings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever, Klein, and Munemann the ability to analyze a plurality of postings or published postings to identify adverse event patterns, as taught by Rut, because it allows the system to “capture data on both the associated benefits and associated risks of using the particular medication” (Rut, par. [0126]), which enables it to “assess the benefit risk profile of the product” (Rut, par. [0125]).

Claim 12
	Regarding claim 12, the combination of LaFever, Klein, and Rut teaches all the limitations of claim 11. LaFever further teaches
Said analysis of a plurality of postings including identifying a pattern of unstructured terms included in postings of a plurality of patients
Par. [0535]-[0538] describes analyzing and processing unstructured data.
Par. [0538], “However, contained with that notes field may also be important medical characteristics about a data subject, of which the disclosure of just a few or potentially just one such characteristic could result in the data subject's being re-identified. For example, while "strep throat" is such a common condition that it is unlikely to result in re-identification, "pancreatic islet cell cancer" or the disclosure of a disease for which there are very few cases per year worldwide (or even the use of an orphan drug) is a rare enough condition such that, by itself or perhaps in combination with another datum, the data subject could be easily re-identified.”
This shows the system can recognize common characteristics in unstructured data that would not be likely to result in identification of the individual and uncommon characteristics in unstructured that that would be likely to result in identification of the individual.
However, LaFever does not teach
Said analysis of a plurality of postings including identifying a pattern included in postings of a plurality of patients
Rut teaches
Said analysis of a plurality of postings including identifying a pattern included in postings of a plurality of patients
Par. [0125], “Reports can be exported as an XML file in standard format (ICH E2B) direct into a client database from which they can be reported direct to Regulatory authorities, compiled into an aggregate report or evaluated to assess the benefit risk profile of the product. In addition the reports may be provided in an appropriate readable form into separate clinical data management systems.”
Par. [0128], “Information gathered may also include information about persisting or newly arising adverse events; alerts based on changes in biometric data (for a example a significant fall in blood pressure) or a deleterious change in patient reported outcomes.”
The motivation and rationale to combine the references in claim 12 is the same or substantially similar to combine the references in claim 11. The motivation and rationale to combine the references from claim 11 is incorporated herein.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LaFever, Klein, and Rut, in further view of Applicant Admitted Prior Art.

Claim 13
	Regarding claim 13, the combination of LaFever, Klein, and Rut teaches all the limitations of claim 11. LaFever further teaches
Said analysis of a plurality of postings including the ability to process natural language
The combination of references that teach claim 11 teaches the analysis of a plurality of postings
Par. [0535]-[0538] describes the system’s ability to process unstructured data, which includes natural language data in the form of free text.
Applicant Admitted Prior Art teaches
Said analysis of a plurality of postings including using natural language processing NLP techniques
Specification, pg. 13, “A server can use Natural Language Processing (NLP) techniques to identify this side effect through multiple postings from multiple patients either automatically, or through the intervention of a human curator. These NLP techniques are well established in the literature and extend to semantic analysis of keywords based on either publicly available dictionaries and thesauri through to more limited analysis carried out in the form of taxonomy lookups through similarities, stemming, and other well-established methods.” 
This shows that Natural language processing techniques are “well established in the literature”, which means that the techniques were known before the effective filing date of this application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever, Klein, and Rut Natural Language Processing techniques, as taught by Applicant Admitted Prior Art in the specification, because such techniques are “well established in the literature and extend to semantic analysis of keywords” in order to identify data from unstructured text (see Specification, pg. 13).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LaFever, Klein, and Munemann, in further view of Farooq (US PG Pub. 2014/0095201).

Claim 14
	Regarding claim 14, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. However, LaFever does not teach
Initiating a global search of clinical trial databases for both additional indicators of the adverse event and remedies performed by patients in response to the adverse event
Farooq teaches
Initiating a global search of clinical trial databases for both additional indicators of the adverse event and remedies performed by patients in response to the adverse event
Par. [0020], “A majority of adverse event cases may be prevented if the risk of the adverse event is established as early as possible. The risk of the adverse event is calculated from the patient records (e.g., clinical, financial, and demographic) and public information sources relating to societal health characteristics (e.g., geographic cancer clusters, socioeconomic status, follow-up care availability, income levels relating to medication availability, disease prevalence in particular geographic regions, or disease prevalence amongst certain ethnic groups). For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution.”
Par. [0090]-[0094] describes mining a library of mitigation plans to identify possible remedies for the patient.
Par. [0098], “The workflow action item may be generated to review reasons for the adverse event after any adverse event. Where a patient has an adverse event, a retrospective analysis may be performed in an effort to identify what could or should have been done differently. A case manager, such as an administrator of a hospital, may predict the probability of the adverse event based on the data at a time before the adverse event occurred or review the saved probability. The instructions, workflow action items, or other use of the probability may be examined to determine if other action was warranted.”
Par. [0098] describes performing retrospective analysis of instances where an adverse event occurred that includes reviewing the patient data, performing additional risk calculations, reviewing actions taken in response to the adverse event or the risk of the adverse event, and determining, “if other action was warranted”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of LaFever, Klein, and Munemann the ability to initiate a global search of databases for both additional indicators of the adverse events and for remedies, as taught by Farooq, because the data from past patients who experienced adverse events can be used to identify current or future patients likely to experience adverse events (see Farooq, Abstract, par. [0020]-[0021]), and the analysis of the remedies performed by patients in response to the adverse event can be done to identify what actions were taken and determine if there were common trends or problems that can be helpful in avoiding similar reasons for the occurrence of the adverse events in other patients (see Farooq, par. [0090]-[0094], [0098]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LaFever, Klein, and Munemann, in further view of Gupta (US PG Pub. 2019/0014023).

Claim 16
	Regarding claim 16, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 1. LaFever further teaches
The data processors performing real time privacy analysis 
Par. [0491], “JITI enables the same data store(s) to simultaneously programmatically support privacy policies applicable to multiple companies, states, regions, countries, industries, etc. and to adjust in real-time to changing requirements of said policies by dynamically modifying the intelligible form of data into which DDIDs are transformed.”
However, La Fever does not teach
The analysis being performed by activating additional processors as required and determined by the volume of postings being submitted, enabled by a micro services architecture utilizing self-healing and annealing infrastructures, deploying new instances as detected by management software
Gupta teaches
The analysis being performed by activating additional processors as required and determined by the volume of postings being submitted, enabled by a micro services architecture utilizing self-healing and annealing infrastructures, deploying new instances as detected by management software
Par. [0015], “The example infrastructure manager 128 monitors and controls the operation of the infrastructure 108 to provide for self-healing to efficiently ensure the health of the infrastructure 108 in performing the example workloads 120. The example infrastructure manager 128 organizes resources into groups called cliques herein. A clique is a set of nodes (e.g., hosts, virtual machines, etc.) with matching (e.g., identical, similar, etc.) deployment and/or configuration specifications. In some examples, the deployment and/or configuration specifications can be described using a declarative syntax.”
Par. [0023], “The example healer 214 retrieves and analyzes monitoring information retrieved from the example monitoring datastore 212 to determine the health of the infrastructure and to, when needed, perform operations via the example cloud manager 204 to correct unhealthy conditions in the example infrastructure. According to the illustrated example, the monitoring information identifies virtual machines and their states. The example healer 214 compares the monitoring information with target information and identifies any discrepancies. The example healer 214 either instructs the cloud manager to add nodes or remove nodes to return the infrastructure to the target state.”
It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the network infrastructure in the system of LaFever, Klein, and Munemann with a microservices architecture capable of adding additional processors and self-healing, as taught by Gupta, because it “adds agility” (Gupta, par. [0002]) to the network by enabling the system to automatically adjust the processing capabilities of the system in order to ensure that it is operating at a target level (see Gupta, par. [0015], [0023]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LaFever, Klein, and Munemann, in further view of Yuksel (US Pat. 9,679,018).

Claim 22
	Regarding claim 22, the combination of LaFever, Klein, and Munemann teaches all the limitations of claim 21. The combination of LaFever, Klein, and Munemann teaches
Wherein the respective inverse document frequency value is determined by the formula: idf = log(N/M), in which N is the total number of data postings, and M is the number of data postings that include the term
Munemann, par. [0159], “Par. [0159], “An example TF-IDF analysis may determine a number of times that various terms appear in description data 338 for a website identified by a particular user-group. A term frequency may be determined from the number of times that a term appears compared to a total number of terms in a document For example, if a particular term appear three times in a 100 word document, then the term frequency may be calculated as (3/100) or 0.03. Additionally, the TF-IDF analysis may determine a number of documents (e.g., description documents for various items) in which various terms appear. An inverse document frequency may be calculated from the number of documents in which a term appears. For example, if a term appears in 10 out of 250 documents, then the inverse document frequency may be determined as the log (250/10) or approximately 1.4. A TF-IDF score for a term may then be determined based upon the term frequency and the inverse document frequency. Utilizing the example above, a TF-IDF score for a term may be calculated as the product of the term frequency and the inverse document frequency. In other words, a TF-IDF score of 0.042 may be determined for a term. In certain embodiments, TF-IDF scores may be evaluated in order to determine or identify common keywords or terms that are representative of a group of items.”
This description is the same set of teachings that was used to teach the limitations of claim 21. The motivation and rationale to combine these teachings are the same as the motivation and rationale to combine provided in the rejection of claim 21.
However, the combination of LaFever, Klein, and Munemann does not teach
Wherein the respective inverse document frequency value is determined by the formula: idf = log(N/(1+M)), in which N is the total number of data postings, and M is the number of data postings that include the term
Yuksel teaches
Wherein the respective inverse document frequency value is determined by the formula: idf = log(N/(1+M)), in which N is the total number of data postings, and M is the number of data postings that include the term
Col. 10, ln. 58 – Col. 11, ln. 9, “In general, an IDF value of an entity or topic entity may be calculated by the entity frequency calculator 240 through the use of an algorithm that divides the total number of documents in a corpus of documents by the number of documents including an instance of the entity or topic entity. In some implementations, the logarithm of the resulting quotient may be taken, to smooth the results and to generate a suitable basis of comparison between entities or topic entities. For example, if a corpus of documents includes one thousand documents, and ten documents include instances of the entity Costumes (or include the entity Costumes as a topic), the logarithm can be taken of the resulting quotient of one thousand divided by ten, for an entity IDF value of two. In some implementations, before taking the logarithm, a value of one may be added to the divisor of the quotient. For example, if the frequency of an entity is zero, then the divisor will be zero and the quotient will be undefined—thus, a value of one can be added to the divisor to prevent such an occurrence.”
It would have been obvious to one having ordinary skill in the art before the effective filing date to add to the system of LaFever, Klein, and Munemann the ability to substitute the IDF calculation recited in Munemann with the IDF calculation recited in Yuksel because adding a one to the divisor of the quotient prevents a possible occurrence where the quotient would be undefined if the frequency of the term is zero (see Yuksel, col. 11, ln. 6-9).

Response to Arguments
101 Rejections
Applicant's arguments filed October 28, 2021, have been fully considered but they are not persuasive.

The Applicant asserts that the claims are eligible under 35 USC 101 =. The arguments in support of this assertion are not persuasive.
With respect to the assertion that the algorithm used to determine the risk score for the unstructured data are too complex to be performed in the human mind, the argument is not persuasive.
Determining whether or not the claims recite a mental process does require determining that the claims recite a process that can be practically performed in the human mind (MPEP 2106.04(a)), and if there are no claim limitations that are capable of being performed in the human mind, then the claims cannot be considered to recite a mental process (MPEP 2106.04(a)(2).III.A). 
In the present claims, although the recited steps for calculating the risk scores might be too complex to be performed in the human mind, the claims still recite steps that are practically performed in the human mind. That is, taking the risk scores for the terms in the unstructured data, determining a highest risk score, assigning a risk level based on the highest risk score, and determining whether the data should be edited based on the privacy analysis are all steps that are practically performed in the human mind.
Because the claims still recite steps that can be practically performed in the human mind, the claims still recite a mental process.
With respect to the algorithm described for determining the risk scores, these limitations are all describing mathematical concepts.
Mathematical concepts is one of the enumerated groupings of abstract ideas that include mathematical relationships, mathematical equations or formulas, and mathematical calculations (MPEP 2106.04(a)). Also, when the additional limitations are also abstract ideas, those abstract ideas are not sufficient to integrate the recited abstract idea into a practical application (MPEP 2106.04.II.A.2).
The steps described in the independent claim for performing the privacy analysis include: calculating the frequency of a term in a posting, performing a calculation that modifies the frequency based on a weight, calculating an inverse document frequency over all the posts on the network, calculating a risk score based on the term frequency and inverse document frequency, and identifying the relationships between the risk scores to determine the term with the highest risk score. These are all examples of mathematical concepts, which would mean that these steps are also considered abstract ideas.
Because the steps for performing the privacy analysis are also abstract ideas, these steps cannot be considered sufficient to integrate the abstract idea into a practical application or amount to significantly more. 
For at least the foregoing reasons, the arguments against the 101 are not persuasive, and the 101 rejections will be sustained.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1, 3-6, and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686